DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 17 June 2021.
Claims 1, 7, 9, 16 have been amended. 
Claims 2-5, 8, 10-13, 17-20, 21, 24, 27 were previously canceled. 
Claims 1, 6-7, 9, 14-16, 22-23, 25-26, 28-29 are currently pending and have been examined.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-7, 9, 14-15, 16, 22-23, 25-26, 28-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1, 6-7, 22-23), computer program product (claims 9, 14-15, 25-26), and system (claims 16, 28-29). (Step 1: Yes)
These steps of Claim 1, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activities but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being methods of organizing human activity.  For example, but for the “by the computing device” language, creating a user profile from information inputted by the user, wherein the inputted information is health information about the user, and analyzing the received data and the user profile to determine how the user blood glucose level reacted when the user participated in an activity based on the received data,  encompass an individual using data that has been collected about another individual’s health to create a profile and performing an analysis of the collected data and profile to determine how the individual’s blood glucose level responded after the individual participated in an activity.  The limitation identifying one or more future activities the user will be participating in from the received data in the context of this claim encompasses an individual looking at the data that has been received and identifying a future activity that another individual will be participating in.  Similarly, but for the “by the computing device” language, the limitation of predicting how the user blood glucose level will react when the user participates in the one or more user future activities based on the analysis on how the user blood glucose level reacted when the user participated in the activity of the same type as the one or more future activities involves an individual using previous data about another individual’s blood glucose reaction to an activity to predict a blood glucose reaction to a future activity, in which the use has previously participated in the same type of activity.  The limitation generating a plurality of recommendations for maintaining a normal blood glucose level for the user, wherein the plurality of recommendations includes recommending the user exercise prior take prior to participating in the future activity, wherein the plurality of recommendations includes at least a step the user can take while participating in the future activity, wherein the recommendations includes for the at least a step the user can take while participating in the future activity is a modification of the future activity for the user, wherein the plurality of recommendations includes an alternative activity for the user, wherein the alternative activity is a different activity than the future activity, wherein the plurality of recommendation includes avoiding a particular restaurant; wherein the plurality of recommendation includes an alternative restaurant than a prearranged restaurant under its broadest reasonable interpretation in the context of this claim, involves a first individual telling a second individual (e.g., making a recommendation) that in order to maintain a normal blood glucose level, the second individual should exercise before a planned activity, modify the activity, engage in a different activity, not eat at a particular restaurant and provide an alternate restaurant to eat at instead, but for recitation of “by the/a computing device”.  
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer.  In the instant claims, the abstract idea is directed to an individual following a set of instructions to create a profile for the individual based on health information about the user, analyze the data and user profile, identify future activities the individual will be participating in, predict how the individual’s blood glucose level will respond during the future activity based on historical data, and make recommendations to maintain normal blood glucose level.  See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Claims 9 and 16 recite the same or similar limitations as Claim 1 and the discussion with respect to Claim 1 is equally applicable. Claims 9 and 16 recite the additional elements of a computer-readable storage medium having program instructions embodied herewith… (Claim 9) and one or more processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors… (Claim 16).  As described above, these additional elements are simply generic computer components by which the abstract idea is applied; all of the other claim limitations are directed to the abstract idea of Methods of Organizing Human Activity.   
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims.    
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “by a (the) computing device” in Claims 1, 9, and 16; “program instructions to” in Claim 9 and 16; “computer-readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se” in Claim 9; and “one or more computer processors, one or more computer readable storage media, and program instructions stored on one or more of the computer readable storage media for execution by at least one of the one or more processors” in Claim 16, amount to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0019], [0024], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “displaying the at least one recommendation to the user prior to the user participating in the one or more future activities amounts to insignificant application”; recitation of “receiving, by a computing device, data associated with a user, wherein the data includes information collected from different applications and devices, wherein the data includes information about the activities of the user…” amounts to mere data gathering; see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of “wherein the data includes information about the activities of the user collected from different applications about when the user spends time with other people, wherein the data includes information about the user blood glucose level received from a monitoring device”, wherein the plurality of recommendation, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 7, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 6, 14, 15, 22-23, 25-26, 28-29, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using a computing device to collect/receive data, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as, Claims 23, 26, 29, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 22-23, 25-26, 28-29, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1, 6-7, 9, 14-15, 16, 22-23, 25-26, 28-29 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6-7, 9, 14-16, 22, 25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Constantin et al (US Publication US Publication 20190252079A1) in view of Fitzpatrick et al (US Publication 20140303466), further in view of Mensinger (US Publication 20160066843A1), further in view of Shariff et. al. (US Publication 20150347700A1). 

Regarding Claim 1, Constantin discloses the following: 
Receiving, by a computing device, data associated with a user, wherein the data includes information collected from different applications and devices ([0313] “using information from a calendar, physiologic sensors, or contextual sensors such as GPS or wireless connections”; [0328] “The decision support engine 104 may also receive other information 124, such as meal information, sleep information, or calendar information, which may include sensed information (e.g. sleep detected using an accelerometer or physiologic sensor), learned information (e.g. temporal patterns), or information supplied from a user via a user interface (e.g. meal or schedule information”); 
wherein the data includes information about the activities of the user collected from different applications about when the user spends time with other people ([0514] “Another subcategory of inputs in real-time data includes data from other applications or “apps”, e.g., generally from a suitable API. Such apps may reside on the computing environment providing the decision-support application/functionality or may be in wired or wireless communication therewith. Such apps include: calendar apps, GPS apps, CGM apps, apps holding historical data or other information, SMBG apps, temperature monitor apps, Healthkit®, data from followers, e.g., from text messaging apps…As a particular example, a texting or email app may refer to an event, e.g., a dinner party. Through an appropriate API, the texting or email app may then serve as a source for input of calendar data”; a dinner party is an activity that involves the user spending time with other people), 
wherein the data includes information about the user blood glucose level received from a monitoring device ([0314] “An example real-time decision support system may include a source of real-time information about a patient, such as a continuous glucose monitor (“CGM”, further described below). A continuous glucose monitor may provide information about a glucose level of a patient (“CGM data”); [0315] “An example real-time decision support system may also include a processing system that receives CGM data and other information such as insulin delivery, caloric consumption, activity, wellness or sickness status, and other sensed or user-entered information about the status, environment, behavior, or wellness of the patient. CGM data and other data may be combined and processed to develop guidance for delivery to the patient”);
creating, by the computing device, a user profile from information inputted by the user, wherein the inputted information is health information about the user: ([0376] “Patient statistics, such as age, height, weight, body mass index, body composition (e.g. % body fat), stature, build, or other information may also be provided as input, through a user interface”; [0378] “The physiology model 112 may also receive user input through a user interface, such as on a smart device 108. Such user input may include mental state or stressor information, the delivery of therapy, such as the use of glucagon to stimulate liver release of glycogen in response to a low blood sugar, recommended basal rates or insulin-to-carb ratios (e.g. received from a clinician)”);
analyzing, by the computing device, the received data and the user profile to determine how the user blood glucose level reacted when the user participated in an activity based on the received data: ([0316] “a model may be constructed to process CGM (continuous glucose monitoring) data and other information”; [0324] “The system 100 may include a decision support engine 104 that may process information about a patient (e.g., received real-time sensor data) and combine the sensor information with patterns, e.g. temporal, physiological, or behavioral patterns, or combinations thereof, to produce outputs that may be provided as guidance, or processed to develop guidance”; [0361] “In some examples, a predicted excursion may be personalized by learning from historic data or profiling the patient, and optionally incorporating such information into a physiologic model, so that the impact on glucose is personalized to the patient” [0507] “Where user-entered data includes exercise, systems and methods according to present principles may allow users to save specific workouts or events to allow patterns in post workout glycemic fluctuations to be analyzed and potentially found, resulting in appropriate automatic or manual therapy modifications to be made by the decision-support application/functionality”); 
identifying, by the computing device, one or more user future activities the user will be participating in the future from the received data ([0443] The patient may be engaged in an activity for a period of time, followed by a meal, for which insulin is assumed to have been delivered. After the meal, the patient is available for a period of time, followed by a meeting, and then another period of availability, and then another meeting. The decision support engine may take the patient schedule into account in determining when to deliver guidance and what guidance to deliver. For example, through access to the patient's calendar, or through learning of the patient's temporal pattern from data, the decision support engine may be aware of the period of availability after the meal and before the meeting, and accordingly deliver guidance during this availability period. The guidance may also take into account the upcoming meeting and the length of the meeting”);
generating, by the computing device, a plurality of recommendations for maintaining a normal blood glucose level for the user ([0441] “A decision support system may also retrospectively learn and improve exercise recommendations. In an example, the system may receive from a user (e.g., patient) an exercise plan that may include the type of exercise that will be performed, the intensity of exercise, and the duration of exercise, and the system may develop and deliver guidance based on the received exercise plan. In an example, the system may provide guidance that the patient will need a snack of a certain size. When the exercise is pre-planned (e.g., communicated to the decision support system) at least an hour in advance, the system may suggest a temporary basal rate to account for the effect of exercise. The system may also suggest a possible temporary basal change if exercise will (or does) last for longer than one hour” – system generates plurality of recommendations, temporary basal rate and possible temporary basal change; [0461] “For example, the personalized guidance message may be based on timing information obtained from a calendar or pattern or model of an upcoming event. The guidance message determined at step 504 may provide information to prepare or inform the user for the upcoming event, such as glucose dosing information or carbohydrate consumption information, or “Consider dosing with insulin prior to your upcoming two-hour meeting” or “Consume carbohydrates prior to your commute home to avoid a potential low glucose level during your commute”); 
and
displaying, by the computing device, the plurality of recommendations to the user prior to the user participating in the one or more user future activities ([0464] “the guidance message may be provided to the user, such as a patient or caregiver, through a user interface, such as a screen or speaker of a mobile device, a speaker or display on a vehicle… In an example, the guidance message may be provided in advance of a scheduled event, such as a meeting. For example, when it is known that the user is going into a three-hour meeting, a therapy recommendation may be given before the meeting”, where [0461] discloses that the guidance message “may provide information to prepare or inform the user for the upcoming event, such as glucose dosing information or carbohydrate consumption information, or “Consider dosing with insulin prior to your upcoming two-hour meeting” or “Consume carbohydrates prior to your commute home to avoid a potential low glucose level during your commute”; [0347] indicates plurality of recommendations, “The guidance may include alerts, recommendations”)
Constantin does not explicitly disclose the following, but Fitzpatrick, which is directed to receiving and analyzing blood glucose readings obtained from a diabetic, does teach the following:  
predicting, by the computing device, how the user blood glucose level will react when the user participates in the one or more user future activities based on the analysis on how the user blood glucose level reacted when the user participated in the activity of the same type as the one or more future user activities ([0027] “a monitoring system might receive information concerning a blood glucose reading obtained from a diabetic indicating that his blood glucose level spiked after dining at a clam shack around lunchtime on Monday. The monitoring system then receives additional information around lunchtime on Friday that the diabetic is in a vicinity of the clam shack. Based upon the previously received information regarding the spike in the diabetic's blood glucose level on Monday, the monitoring system causes a message to be sent to the diabetic, or to his wife and to his doctor, indicating that the diabetic's blood glucose level spiked the last time he was near the clam shack around lunchtime. After being made aware of this information, the diabetic may be prompted to take more insulin when dining at the clam shack”; [0070] “the system and methods of the present disclosure may make one or more predictions of a blood glucose level of a diabetic based on one or more attributes of the diabetic based on the diabetic's past experiences and history when having such attributes. For example, where a diabetic is determined to be in a given location, or performing a given activity, the systems and methods disclosed herein may predict a blood glucose level of the diabetic based on his or her historical blood glucose levels while in the location or when participating in the activity”). 
wherein the plurality of recommendations includes at least a step the user can take while participating in the future activity ([0078] When the monitoring system 770 determines that the user 710 is exercising at the gymnasium 740-2, the monitoring system 770 identifies information regarding a blood glucose reading previously obtained from the user 710 after exercising at the gymnasium 740-2, and transmits a message 74-2 including a reminder 76-2 to consume electrolytes during his or her workout to the communications device 730”).
Constantin teaches a system of receiving and monitoring blood glucose data of an individual, identifying future activities of an individual, predicting a blood glucose response, and providing a recommendation to the individual to maintain normal blood glucose levels.  Constantin teaches (at [0361]) “a predicted excursion may be personalized by learning from historic data or profiling the patient” but does not explicitly teach that excursion is predicted on an activity. Constantin discloses that the system may provide recommendations for the user prior to a planned activity (dosing with insulin prior to meeting, or snack before commute at [0461]), but does not explicitly disclose that the recommendations are provided during the planned activity.  Fitzpatrick does teach that a particular activity can be used to predict how a user’s blood glucose level will react based on when the user previously participated in the activity. Fitzpatrick also teaches that a recommendation may include a step the user can take while participating in the planned activity.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Constantin with the teachings of Fitzpatrick, to predict how an individual’s blood glucose will react to a planned activity by using data from when the individual previously participated in the same activity, and to provide a recommendation the individual may take while participating in the planned activity, with the motivation of helping to improve the ability of a diabetic to control his/her blood glucose level by making predictions as to the diabetic’s blood glucose level based on one or more attributes such as historical data (Fitzpatrick [0037]). 
Constantin/Fitzpatrick do not explicitly disclose the following, but Mensinger, which is directed to using a smartphone in continuous glucose monitoring and provide recommendations to a user for increased likelihood of good diabetes management, does teach the following: 
wherein the plurality of recommendations includes an alternative activity for the user, wherein the alternative activity is a different activity than the future activity ([0009] “in an embodiment of the first aspect, the first input is information about food to be consumed. In an embodiment of the first aspect, the first input is an estimate of a quantity of carbohydrates in the food. In an embodiment of the first aspect, the output is a recommended therapy, such as an insulin dosage, a recommendation not to eat the food, or a recommendation to eat only a fraction of the food”, where the recommendations to not eat the food or to only eat a fraction of the food are both alternative activities to the future activity of eating the food).
wherein the recommendations includes for the at least a step the user can take while participating in the future activity is a modification of the future activity for the user ([0009] “in an embodiment of the first aspect, the first input is information about food to be consumed. In an embodiment of the first aspect, the first input is an estimate of a quantity of carbohydrates in the food. In an embodiment of the first aspect, the output is a recommended therapy, such as an insulin dosage, a recommendation not to eat the food, or a recommendation to eat only a fraction of the food”, where the recommendation to only eat a fraction of the food is a modification of the planned activity of eating the food that user intended to consume).
wherein the plurality of recommendations includes avoiding a particular restaurant, wherein the plurality of recommendations includes an alternative restaurant than a prearranged restaurant ([0130] “The processing may comprise determining that that restaurant is not a good choice for diabetics, and the output may include a recommendation of a nearby restaurant that would be a healthier choice”). 
Constantin/Fitzpatrick teach a system of receiving and monitoring blood glucose data of an individual, identifying future activities of an individual from the individual’s calendar, predicting a blood glucose response based on previous activities of the same type, and providing a recommendation to the individual to maintain normal blood glucose levels. Constantin/Fitzpatrick do not make recommendations for a step a user can take while participating in the future activity that is a modification of the future activity, a recommendation wherein the alternative activity is different than the future activity, a recommendation that includes avoiding a particular restaurant and providing an alternative restaurant, but Mensinger teaches these limitations. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Constantin/Fitzpatrick with the teachings of Mensinger, to incorporate additional recommendations of alternative activities or modifications of future activity for the user, because data from a continuous analyte sensor, by itself, may not be sufficient to inform every decision that diabetics must make to manage their blood glucose, and incorporating features of smartphones, tablet computers and other similar devices could be leveraged to provide diabetics with more information that would help them better manage their blood glucose (Mensinger [0008]).  
Constantin/Fitzpatrick/Mensinger do not explicitly disclose the following, but Shariff, which is directed to correlating user behaviors and wellness outcomes, and involves obtaining data from a user’s calendar to make wellness recommendations, does teach the following: 
wherein the plurality of recommendations includes recommending the user exercise prior to participating in the future activity (Shariff [0052] “Another example would be suggesting evening exercise the evening before a day with a lot of meetings on the user's calendar” – meetings on calendar read on “future activity”, where [0010] teaches “The system interprets and analyzes data output from the sensor(s), potentially along with other data such as from the user's calendar or phone/email/text activity, to gain a comprehensive picture of the user”). 
Constantin/Fitzpatrick/Mensinger teach a system of receiving and monitoring blood glucose data of an individual, identifying future activities of an individual from the individual’s calendar, predicting a blood glucose response based on previous activities of the same type, and providing a plurality of recommendations to the individual to maintain normal blood glucose levels but do not teach that the plurality of recommendations includes recommending the user exercise prior to participating in the future activity. Shariff does teach providing a recommendation to a user to exercise before participating in a future activity. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Constantin/Fitzpatrick/Mensinger with the teachings of Shariff, to recommend a user exercise before participating in a future activity, with the motivation of providing helpful messages to the user, for example by providing a diagnosis-type message describing a link between a behavior and the effect it has upon the user's wellness, or by providing a recommendation to the user to engage in a particular behavior that promotes a wellness outcome (Shariff [0010]). 

Regarding Claim 9, Constantin/Fitzpatrick/Mensinger/Shariff disclose the limitations of Claim 1. Claim 9 recites the same or similar limitations as Claim 1 and the discussion with respect to Claim 1 is equally applicable. The only difference is that Claim 9 is directed to a computer-readable storage medium having program instructions, wherein the computer readable storage medium is not a transitory signal per se. Constantin additionally teaches these embodiments (see [0620]). Accordingly, Claim 9 is rejected for the same reasons as Claim 1. 

Regarding Claim 16, Constantin/Fitzpatrick/Mensinger/Shariff disclose the limitations of Claim 1. Claim 16 recites the same or similar limitations as Claim 1 and the discussion with respect to Claim 1 is equally applicable. The only difference is that Claim 16 is directed to one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors. Constantin additionally teaches these embodiments (see [0577], [0620]). Accordingly, Claim 16 is rejected for the same reasons as Claim 1.

Regarding Claims 6 and 14, Constantin/Fitzpatrick/Mensinger/Shariff disclose the limitations of Claims 1 and 9, respectively. Constantin further discloses 
wherein the data is collected from one or more user devices, the one or more user devices consisting of one or more of the group consisting of: a blood glucose monitor, a smartwatch, a smartphone, a pedometer, a water tracking device, a global positioning system (GPS), a calorie counter, a beverage sugar monitor, and a weight monitor ([0047] “the first real-time datum is measured, received, or determined by a smart phone”; [0052] discloses use of GPS circuit; [0314] discloses use of a continuous glucose monitor; [0358] discloses use of a smartwatch).

Regarding Claim 7, Constantin/Fitzpatrick/Mensinger/Shariff disclose the limitations of Claim 1. Constantin further discloses wherein analyzing, by the computing device, the collected data and the user profile, the computing device uses a machine learning engine ([322] “a machine learning method may be used a-priori to identify possible states… a “post-activity state” may be identified as a state of increased insulin sensitivity up to a certain period of time (e.g., 8 hours) after exercising. Then in real time, the system may use real-time exercise data (e.g., activity data, heart rate, or respiration) to see that the user is entering such a state, and thus provide guidance that the user take less insulin than usual, due to the increased insulin sensitivity. Machine learning may also be used to identify sets of input variables that lead to a consistent insulin sensitivity model that can be applied when in that state”; see Fig 2B which discloses input variables include application data (calendar data) and user profile (patient stats, CGM data, user input). 

Regarding Claim 15, Constantin/Fitzpatrick/Mensinger/Shariff disclose the limitations of Claim 9. Constantin further discloses the data includes one or more of the group consisting of: blood glucose data, exercise data, health data, email data, social media data, calendar data, and GPS data, ([0521] “exercise data may be determined from calendar data”; [0326] “location information (e.g. GPS)”; [0454] At step 502, a real-time datum associated with a patient is measured, determined, or received. The real-time datum may, for example, be a reading from a glucose sensor, e.g. a real-time datum received from a continuous glucose monitoring system that intermittently measures a glucose level and provides the glucose level information through a network connection”)
and wherein the user’s current status includes one or more of the group consisting of: the user’s current location, and the user’s current blood glucose level ([0326] “location information (e.g. GPS))”. 

Regarding Claims 22, 25, and 28, Constantin/Fitzpatrick/Mensinger/Shariff disclose the limitations of Claims 1, 9 and 16, respectively. Constantin further discloses wherein one or more user future activities the user will participate in includes an activity spending time with at least one other person ([0356] discloses “using calendar that shows meeting schedules or a class schedule”; [0461] “For example, the personalized guidance message may be based on timing information obtained from a calendar or pattern or model of an upcoming event. The guidance message determined at step 504 may provide information to prepare or inform the user for the upcoming event, such as glucose dosing information or carbohydrate consumption information, or “Consider dosing with insulin prior to your upcoming two-hour meeting”; the definition of a meeting involves at least two people gathering together.)  


Claims 23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Constantin et al (US Publication US20190252079A1) in view of Fitzpatrick et al (US Publication 20140303466), further in view of Mensinger (US Publication 20160066843A1), further in view of Shariff et. al. (US Publication 20150347700A1), further in view of Mayou et al (US Publication 20150118668A1).

Regarding Claims 23, 26, and 29, Constantin does not explicitly disclose the following, but Fitzpatrick, which is directed to receiving and analyzing blood glucose readings obtained from a diabetic, does teach the following: 
the prediction, by the computing device, comprises how the user blood glucose level will react when the user participates in the one or more user future activities based on the analysis of how the user blood glucose level reacted when the user participated in the activity of the same type as the one or more future user activities ([0027] “a monitoring system might receive information concerning a blood glucose reading obtained from a diabetic indicating that his blood glucose level spiked after dining at a clam shack around lunchtime on Monday. The monitoring system then receives additional information around lunchtime on Friday that the diabetic is in a vicinity of the clam shack. Based upon the previously received information regarding the spike in the diabetic's blood glucose level on Monday, the monitoring system causes a message to be sent to the diabetic, or to his wife and to his doctor, indicating that the diabetic's blood glucose level spiked the last time he was near the clam shack around lunchtime. After being made aware of this information, the diabetic may be prompted to take more insulin when dining at the clam shack”). 
Constantin teaches a system of receiving and monitoring blood glucose data of an individual, identifying future activities of an individual, predicting a blood glucose response, and providing a recommendation to the individual to maintain normal blood glucose levels.  Constantin teaches the use of “historical data” but does not explicitly disclose that the system predicts how blood glucose level will respond when the user participates in a future activity based on the analysis of how the user’s blood glucose level reacted when the user previously participated in the same type of activity.  Fitzpatrick teaches a system that makes predictions about blood glucose levels based on the particular activity.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Constantin/Fitzpatrick with these teachings of Fitzpatrick, to help to improve the ability of a diabetic to control his/her blood glucose level by making predictions as to the diabetic’s blood glucose level based on one or more attributes such as historical data (Fitzpatrick [0037]). 
	Constantin/Fitzpatrick do not explicitly disclose the following, but Mayou, which is directed to systems and methods of continuous glucose monitoring that captures glucose values and corresponding context/behavioral information about  an individual, does teach the following: 
wherein the prediction is based on how the user blood glucose level reacted when the user previously participated in an activity of the same type as the one or more future user activities with the at least one other person ([0075] teaches “behavioral and/or contextual information about the user/patient is determined”; “the system may determine the patient is in a certain social situation such as in a work meeting or out to dinner with friends based on GPS and/or calendar information”; [0091] teaches “Based at least in part on the collected context and behavior information in conjunction with the monitored physiological characteristics, the system is configured to assess how a patient's condition behaves and responds over time…The patient may not identify this correlation, but through analysis of the collected information, a prediction that the low may occur based on the past events. In such implementations, the monitor may take proactive steps to maintain the patient's levels such as administering medication, increasing the frequency of monitoring, displaying a warning message, or the like”; e.g., the system is capable of learning behavioral/contextual information (diabetic individual is out to dinner with friends), analyze collected information to make a prediction about a glucose excursion based on past events). 
Constantin/Fitzpatrick/Mensinger/Shariff teach a system of receiving and monitoring blood glucose data of an individual, identifying future activities of an individual, predicting a blood glucose response, providing a recommendation to the individual to maintain normal blood glucose levels for an activity based on when the user previously participated in the activity, but do not explicitly teach that the prediction is based on how the user blood glucose level reacted with the user previously participated in the same type of activity with at least one other person.  Mayou teaches collecting contextual/behavioral information and blood glucose level information about an individual, analyzing it and making predictions for the future, in which case the contextual/behavioral information may be an activity with at least one other person. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Constantin/Fitzpatrick/Mensinger/Shariff with the teachings of Mayou, to identify trends or anomalies with a specific individual (Mayou [0092]) and so that the system can anticipate a blood glucose event based on the previous behavioral and contextual patterns identified (Mayou [0154]).  


Response to Applicant’s Remarks/Arguments

Claim Objections
	Objections to claims 1, 6 and 19 are withdrawn in view of Applicant’s amendments/cancelation of claims. 

101 Rejection
	Regarding 101 rejection of Claims 1, 6-7, 9, 14-15, 16 and 21-29, Applicant states that Independent Claims 1, 9 and 16 have been significantly amended and that the 101 analysis in the outstanding office action is no longer applicable to the currently amended claims. No specific arguments are presented. The 101 Rejection section above has been updated to address the amended claim language; as such, 101 Rejection is maintained.  

103 Rejections
	Applicant’s arguments have been fully considered but are not persuasive. Regarding Applicant’s argument on page 11 that cited references do not appear to disclose or suggest providing a recommendation to avoid a particular restaurant or providing a recommendation for an alternative restaurant, Examiner has cited to relevant portions of Mensinger reference which read on the broadest reasonable interpretation of the claim language.  Regarding amended limitation pertaining to “recommending the user exercise prior to participating in the future activity”, new grounds of rejection has been applied which is necessitated by amendment. 
	Regarding the rejection of dependent Claims 6, 7, 9, 14, 15, 22-23, 25-26, 28-29, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claims from which they depend. As such, the rejection of these claims is also maintained. 
	Accordingly, 103 Rejections of all claims are maintained.  


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	                                                                                                                                                                                                       /JONATHAN DURANT/Primary Examiner, Art Unit 3619